Citation Nr: 1118956	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-48 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The appellant and an observer



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  He died on March [redacted], 2008, and the Appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.  

During the course of his appeal, the Appellant was afforded a hearing before the undersigned Veterans Law Judge held at the RO in September 2010.  A transcript is of record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.  



REMAND

The Veteran's death certificate, dated in March 2008, reveals the immediate cause of death was listed as "widely metastatic carcinoma of undetermined primary site, possible lung."  The Veteran was not service connected for any disability at the time of his death.  

The appellant contends that the Veteran's cancer was caused by exposure to herbicides during his service in Thailand and on Guam during the Vietnam Era.  

Specifically, the appellant testified that the Veteran was not sickly when he was discharged from service in 1987, but that by the time he was diagnosed with cancer, it had metastasized all over his body so much so that doctors were unable to determine the point of origin.  

The appellant stated that the Veteran's cancer was deemed "widely metastatic" and had invaded the lungs, liver, and a portion of his hip before he died, although she indicated that the Veteran was being treated by a pulmonologist for his cancer prior to his death.  

The appellant reported that her husband told her that he spent time on the perimeter at the base in Thailand and left the base and went into the towns and villages.  She indicated that photographs taken by the Veteran of his walks off base were included in the claims file.  

The record on appeal includes a private surgical pathology report from February 2008, which showed that the biopsy was positive for cancer and were consistent with a lung adenocarcinoma.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e), which includes respiratory cancers.  Thus, the pertinent question that remains is whether the Veteran was exposed to herbicides during service.  

The United States Court of Appeals for Veterans Claims (Court) in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

Here, the appellant does not contend, and the Veteran's service records do not show, that he served in the Republic of Vietnam.  Rather, as indicated, she asserts that the Veteran had Agent Orange exposure in Thailand and on Guam.  

The Veteran's official service department records establish that he had 2 years, 1 month, and 5 days of Foreign Service and served at the Korat Royal Thai Air Force Base in Thailand, from December 25, 1969 to March 10, 1971, as a pharmacy technician.  

These records also show that the Veteran served at the Andersen Air Force Base in Guam, from April 16, 1981 to August 26, 1981, as a chief pharmacy services technician.  

Notably, in a June 2010 memorandum, the United States Joint Services Records Research Center (JSRRC) indicated that they could not corroborate exposure to herbicide agent (Agent Orange). 

Specifically, the JSRRC noted that the recently declassified United States Air Force (USAF) CHECO Report conceded that herbicides were used at Korat RTAFB for vegetation control in 1972.  

The United States Embassy, with the permission of the Royal Thai Government, per the diplomatic agreement of the Rules of Engagement (ROE), had authorized the use of herbicide at Korat RTAFB in June of 1972.  

However, the JSRRC found that personnel records indicate that the Veteran was not serving in Thailand at the time herbicides were used at Korat RTAFB and concluded that the evidence available was incapable of being corroborated by the JSRRC or information that would substantiate exposure to herbicide agents.  

The Board notes that there is no discussion as to the Veteran's potential exposure to herbicides as a result of his claimed service in Guam from April 16, 1981 to August 26, 1981.  

Additionally, the appellant has contended that the Environmental Protection Agency listed Andersen Air Force Base as a toxic site with Dioxin contaminated soil.  Hence, the Board must remand this appeal for further development.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  

Moreover, despite a finding that the Veteran's cause of death cannot be presumed to have resulted from exposure to herbicide agents, the Board notes that it would not preclude an evaluation as to whether the Veteran's cause of death was related to his military service on a direct basis under 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

As noted, to establish service connection on a direct basis there must be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Notably, the service treatment records are entirely negative for findings of any cancer.  However, records, dated from August 1982 to March 1985, show that the Veteran was treated for pain in the right lower chest and right side abdomen, general malaise, a viral upper respiratory infection/early bronchitis, pneumonia, fatigue, and yellowish tint to the skin, with a history of liver studies in 1977.    

The Board finds that it is necessary to obtain a medical opinion to more adequately addresses the medical nexus question in light the facts established by the evidence in the claims file.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the Board notes that the Veteran's claims file is conspicuously absent of any post-service medical treatment records.  In particular, the appellant testified in her hearing that the Veteran was treated at the Sewickley Valley Hospital.  Thus, the appellant should be asked to supply the names and addresses of any medical providers (VA or not), who might have treated the Veteran since his discharge from service.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to contact the appellant and request that she provide sufficient information, and if necessary, authorization, to enable the RO to obtain copies of any outstanding medical records relevant to her claim, to specifically include records from the Sewickley Valley Hospital.  

After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the appellant not already on file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

The appellant also should be notified that she may submit medical evidence or treatment records in support of her claim.  

2.  The RO should take all indicated action to request that the Compensation and Pension Service review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  If such request yields a negative result, then a request to JSRRC should be made to attempt to verify whether Agent Orange or dioxin was used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  All attempts to obtain such information and the responses to inquiries should be associated with the claims file.  

5.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


